UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Filing (Date of Report and Earliest Event Reported): July 2, 2007 (June 28, 2007) CTS CORPORATION (Exact Name of Registrant as Specified inCharter) Indiana 1-4639 35-0225010 (State or Other Jurisdiction of Incorporation) (Commission File Numbers) (I.R.S. Employer Identification Nos.) 905 West Boulevard North Elkhart, Indiana 46514 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(574) 523-3800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 28, 2007, the Board of Directors of CTS Corporation, an Indiana corporation, authorized a program for the repurchase of up to 2 million shares of its outstanding common stock.On July 2, 2007, CTS Corporation issued a press release announcing this repurchase program.A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Exhibit Description 99.1Press Release datedJuly 2,2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTS CORPORATION RETIREMENT SAVINGS PLAN /s/Richard G. Cutter III By:Richard G. Cutter III Vice President, General Counsel and Secretary Date:July 2, 2007
